Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
Applicant’s amendment and/or remarks overcomes all prior Claim objection(s), 112(b) rejections, and double patenting rejections set forth in the Office Action mailed 1/19/2022, consequently, the Claim objection(s), 112(b) rejections, and double patenting rejections have been withdrawn.
Applicant argues with respect to new independent claim 54,
“at least one cooling hole having an inlet defining a first cross-sectional area, the inlet in communication with the at least one cooling passage, an outlet defining a second cross-sectional area greater than the first cross-sectional area and having a first dimension extending in the span-wise direction and a second dimension perpendicular to the first dimension, the first dimension larger than the second dimension, the outlet in communication with an exterior of the outer wall along one of the pressure side or the suction side, and a channel extending between the inlet and the outlet having a curvilinear centerline, is not taught or suggested in the art of record.
Further, a channel having a first portion aligned with the span-wise direction and a second portion aligned with the chord-wise direction is not taught or suggested by Lacy.”
The arguments have been fully considered but are not deemed to be persuasive; all the limitations above are disclosed by Lacy as discussed below. The Examiner further notes that although, figure 7-8 of Lacy illustrates a cooling hole 261 having outlet 274 open at the tip surface, Lacy further discloses that the upstream end and by extension the outlet 274 may terminate within the interior of the airfoil such that the cooling medium may be directed generally adjacent to the tip surface without being expelled onto such surface, Col 10 Lines 11-16 i.e. the outlet 274 is in communication with an exterior of the outer wall along the pressure side of the airfoil.
		Applicant’s arguments with respect to Claim 54 extend to its respective dependent claims and are therefore not separately addressed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    543
    403
    media_image1.png
    Greyscale


Claims 32-34, 39-42, 45, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacy et al. (US 8,753,083 B2) hereinafter referred to as Lacy.
Regarding Claim 54, Lacy discloses an airfoil (24, figure 7-8 also reproduced/annotated above) for a turbine engine (10, figure 1), the airfoil comprising:
an outer wall defining an interior bound by a pressure side (38, figure 8) and a suction side (40, figure 8) extending axially between a leading edge (42, figure 8) and a trailing edge (44, figure 8) defining a chord-wise direction (chord-wise direction of airfoil 24) and extending radially between a root (implicit root from figure 8) and a tip (36, figure 8) defining a span-wise direction (radial direction R, annotated figure 7);
at least one cooling passage (50, figure 7 or 8) extending radially within the interior (see radial extension of 50, figure 7) and defining a primary cooling airflow (airflow through 50, figure 8); and
at least one cooling hole (261, figure 8) having an inlet (see annotated figure 7 or 8) defining a first cross-sectional area (see circular cross-sectional area of inlet, annotated figure 7), the inlet in communication with the cooling passage (see annotated figure 8), an outlet (274, figure 8) defining a second cross-sectional area (see elliptical cross-sectional area of 274, figure 8) greater than the first cross-sectional area (see figures 7 and 8) and having a first dimension (see major dimension of 274, figure 8) extending in the span-wise direction (see cooling passage 261 and by extension the outlet 274 terminating within the interior of the airfoil, Col 10, Lines 11-16 i.e. the exterior of the pressure surface of the airfoil, and thus the outlet 274 has the major dimension in the span-wise direction) and a second dimension (see minor dimension of 274, figure 8) perpendicular to the first dimension (see figure 8), the first dimension larger than a second dimension (see figure 8), the outlet in communication with an exterior of the outer wall along the pressure side(see cooling passage 261 and by extension the outlet 274 terminating within the interior of the airfoil, Col 10, Lines 11-16 i.e. the exterior of the pressure side of the airfoil) and a channel (see annotated figure 8) extending between the inlet and outlet and having a curvilinear centerline (see curved channel, annotated figure 8), the channel having a first portion aligned with the span-wise direction and a second portion aligned with the chord-wise direction(radial distance of cooling passage 261 from the tip varies, Col 9 Lines 60-66, i.e. the channel extends in a curvilinear manner between the span-wise and chord-wise direction, thus having a first and second portion aligned with the span-wise and chord-wise direction respectively);
wherein the primary cooling airflow enters the inlet in a first direction and exits the outlet in a second direction different than the first direction (see airflow directions at the inlet and outlet 274, figure 8).
Regarding Claim 32, Lacy discloses that the first dimension is a height and the second dimension is a width (see major and minor dimensions of outlet 274, figure 8).
Regarding Claim 33, Lacy discloses that the at least one cooling hole comprises a diffusing section at the outlet (see elliptical shape at outlet 274 creating an increased cross-section of the cooling hole 261 and forming a diffusing section, figure 8).
Regarding Claim 34, Lacy discloses that the second cross-sectional area has an elliptical shape (see shape of 274, figure 8).
Regarding Claim 39, Lacy discloses that the inlet is located radially inward in the span-wise direction from the outlet (see cooling passage 261 angled radially upwards between upstream and downstream ends, Col 9 Line 6- Col 10 Lines 1-2 i.e. the inlet is radially inward from the outlet in the span-wise direction).
Regarding Claim 40, Lacy discloses that the at least one cooling hole defines a secondary cooling airflow (airflow through 261, figure 8) and a component of the primary cooling airflow and a component of the secondary cooling airflow are in the same direction proximate the inlet (cooling passage configuration discussed in Claim 39 results in a similar configuration as depicted in Applicant’s figure 7A, and thus discloses this limitation).
Regarding Claim 41, Lacy discloses that the inlet is located radially outward in the span-wise wise direction from the outlet (see cooling passage 261 angled radially downwards between upstream and downstream ends, Col 10 Lines 7-9 i.e. the inlet is radially outward from the outlet in the span-wise direction).
Regarding Claim 42, Lacy discloses that the at least one cooling hole defines a secondary cooling airflow and a component of the primary cooling airflow and a component of the secondary cooling airflow are in opposite directions proximate the inlet (cooling passage configuration discussed in Claim 41 results in a similar configuration as depicted in Applicant’s figure 7B, and thus discloses this limitation). 
Regarding Claim 45, Lacy discloses that the curvilinear centerline further extends between the chord-wise direction (see A, annotated figure 8) and a circumferential direction (see circumferential direction of airfoil 24, figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-38 is rejected under 35 U.S.C. 103 as being unpatentable over Lacy in view of Lacy et al. (2012/0301319 A1) hereinafter referred to as Lacy-II.
Regarding Claim 35, Lacy discloses all of the limitations of Claim 54 as discussed above but is silent on the second dimension extending radially in the span-wise direction.
Lacy-II relates to curved cooling passages for an airfoil which is in the same field of endeavor as the claimed invention and teaches of a cooling hole outlet (104, figure 4 also reproduced/annotated below) with a rounded rectangular shape (see shape of 104, figure 4) that has a second dimension (H, annotated figure 4) extending radially in the span-wise direction(see radial/span-wise direction, figure 4). 

    PNG
    media_image2.png
    413
    535
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elliptical outlet shape of Lacy with that of the outlet shape of Lacy-II, and thereby have the second dimension extending radially in the span-wise direction. Doing so provides the benefit of providing a more uniform cooling coverage in both the span-wise and chord-wise direction of the outlet.
Regarding Claim 36, Lacy as modified by Lacy-II discloses and teaches, that the first dimension is a width and the second dimension is a height (see annotated figure 4 above). 
Regarding Claim 37, Lacy as modified by Lacy-II discloses and teaches, that the at least one cooling hole comprises a diffusing section at the outlet (see shape of outlet 144 creating an increased cross-section of the cooling hole 102 and forming a diffusing section, annotated figure 4 above).
Regarding Claim 38, Lacy as modified by Lacy-II discloses and teaches that the second cross-sectional area has a rounded rectangular shape (see shape of outlet 104, annotated figure 4 above).
Allowable Subject Matter
Claims 43-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 43, the closest prior art Lacy fails to disclose or teach, the at least one cooling passage comprises at least one flow enhancer and the inlet of the at least one cooling hole is located in the at least one flow enhancer. Although, flow enhancers are known (see for example, 44, figure 2 of US 6,890,153 B2). It would not have been obvious to have the inlet of the at least one cooling hole being located in the at least one flow enhancer without relying on Applicant’s disclosure. 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed.
Regarding Claim 44 the closest prior art Lacy discloses all of the limitations of Claim 54 as discussed above, and additionally discloses the at least one cooling hole defines a secondary cooling airflow (see airflow through 261, figure 8). 
Lacy fails to disclose or teach, the at least one cooling passage comprises at least one flow enhancer and the channel intersects the at least one flow enhancer such that the inlet is located upstream of the at least one flow enhancer with respect to the secondary cooling airflow. Although, flow enhancers are known (see for example, 44, figure 2 of US 6,890,153 B2). It would not have been obvious to have the channel intersect the at least one flow enhancer such that the inlet is located upstream of the at least one flow enhancer with respect to the secondary cooling airflow without relying on Applicant’s disclosure. 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed.
Claims 50-53 are allowed.
Regarding Claims 50 and 52, the claims are previously indicated allowable subject matter written in independent form.
Claims 51 and 53 are allowed by virtue of their dependency.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745